Bartlett, J.
This is a judgment creditor’s action to set aside as fraudulent a chattel mortgage made by a judgment debtor, Adolph E. Georgi, to his brother, Leopold E. Georgi, and also to set aside a subsequent assignment by the former to the latter of all his interest in certain claims for insurance on the mortgaged property which had been destroyed by fire.
The court below found in favor of the defendants.
The proofs tended to show that at the time of the transaction in controversy, Leopold E. Georgi was in good circumstances financially, while his brother was without money. The trial judge says that Leopold furnished all the money necessary to start his brother in business, taking security for his advances. “ In this transaction he was not a party to any scheme for hiding his brother’s property, but rather in one to aid him to recover his lost fortune. It would require strong evidence to support a conclusion that he was attempting to defraud his brother's creditors, when surrounding him with property, the brother was without means to acquire himself.”
So forcibly was the learned judge impressed with the good faith of the defendant, Leopold E. Georgi, in thus assisting his brother, that he took the most favorable view possible of the facts relied upon to prove that the mortgage was fraudulent. While there were many suspicious circumstances, sufficient probably to sustain a finding the other way, we have not been able to reach the conclusion that the decision below was wrong.
The judgment must, therefore, be affirmed, with costs.
Van Brunt, P. J., and Daniels, J., concur.